Citation Nr: 0838941	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to July 
1974.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  

Specifically, it is noted that the veteran's enlistment 
examination in November 1970 contained audiometric findings 
representative of impaired hearing with respect to the 
veteran's right ear, and reduced audiometric thresholds in 
the veteran's left ear.  Therefore, hearing loss was noted at 
the time of entrance onto active duty.

Further, the veteran's separation examination in March 1974 
revealed thresholds consistent with bilateral hearing loss.  
Moreover, the post-service evidence reflects a worsening in 
hearing acuity, bilaterally.  The veteran contended at his 
December 2007 BVA hearing that he was exposed to acoustic 
trauma in service from aircraft noises and from being on the 
firing range.

The record, however, does not contain a competent opinion 
addressing whether the veteran's bilateral hearing loss shown 
on entry, was aggravated by any period of active service. 
Such an opinion is critical to the claim, and should be 
obtained.

Finally, the Board finds that the veteran's claim for service 
connection for tinnitus is inextricably intertwined with his 
claim of service connection for bilateral hearing loss. 
Therefore, the issue will be held in abeyance pending 
completion of the development discussed below. See Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA audiologist or 
comparably qualified examiner to review 
the claims folder and state whether it is 
at least as likely as not that the 
veteran's hearing loss indicated upon 
entrance in November 1970 was aggravated 
(i.e., underwent a permanent increase in 
severity) as a result of any period of 
active service. Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.

2. The examiner should additionally 
determine whether the veteran has a 
current diagnosis of tinnitus, and if it 
is determined that the veteran has a 
diagnosis of tinnitus, render an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's tinnitus is related to, 
or had its onset during, active military 
service.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case. If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

